                                     Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 1 of 7
                        <=3# z^o-To/O

                                                        ^   ^ //S=^

                                                              C/^T T-g- ?>                             ^~7"P^ T^
          ,r^   ^
                                 /?Z^ ?                           C O                                   ^ (Ty ^
          P     i                 ^ 7 c-y                              r> V                        /^A.g^AC. u. )/-eT^
/?                  L?:               C                     J €V
                        P        P^aJ             l11£


      V
                                                                                    ^        0
/y-g.^T-z.                                                    r            c            ^^   I ^       AClT'^Oa^                          ajo> f(=^
                1 A-7r
/^A.S- Tg)
                                                                                                                                              ;-o
                                       cWv
QX-^go^Z^^B - p
                             j/-)S'fij^ r,.i ^O^o?r g7/< QQ ,f> f\A)
Sg?T<n i                                  PO-PV_(^                                                                    <n..
 7^

                            11
                                 J         P1.T-^^Ae
                                             A./! T
                                                  \  ^
                                                    tv==                                     ^ I > 7f'
                                                                                             QV^/f"^ ' o-ff
                                                                                                       \J J I A<'<<I
                                                                                                               ^ V \- VR>
                                                                                                                        > ML.
 n^u?A                                            c_>   i.\F A'^/                        oE              XrA                              A ^t^)Tl
     r^Pi ]                                   /    Ai             7" N e
                                                                  r—   .       ,    Jp^
                                                                                                 V". ^
                                                                                                 <-\   cr>      ^
                                                                                                                         t<?^.>iFsL\< a^; ,   f\       ?             ^     -,



  i K C A                                     ^ ^ "K/ 1                                          fi<ee~r
                                                                       r>

 sx-R?, €                                 I                                                            CP                   -7^^                               P g

     iUP            o                              Aj                      r"^Hg                       j ^yC Ag/JT7
              MA                                            Hg                     v7c.-T^Vy^ ^
      /         <P                                                     A )r^ ^                                  -^74 'Z                            )
     Ci "9                       ^        ^       r^         ^7 C tf               'y        C^M?, KP    -^L.       /        ?—f ^
                                                                                                                             f.       \                    L.^ y ;    ^


               2IS J> C,                                      13                                        ^
                    y—N O ^                                                              ^—L             P/                       C           ^            I         CZT
              P>
                 / CXa                                       P D                                 o A                    n >.- ? - S - ^ o /
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 2 of 7
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 3 of 7
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 4 of 7
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 5 of 7
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 6 of 7
Case 1:18-cv-12545-WGY Document 1 Filed 12/10/18 Page 7 of 7
